Title: John Adams to Abigail Adams, 24 November 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
Hartford Nov. 24. 1792
The Weather has been so disagreable and the Roads so bad, that I have not been able to advance farther on my Journey than to Bulls Tavern in this Town where I arrived last night after an unpleasant ride in the snow from Springfield. It Snowed all last night and has blocked up the roads so that I cannot move onwards till monday.
I have fallen into Several curious Conversations, on the road, which however would be too trifling to commit to Paper. a Gentleman of very respectable Appearance told me last Evening without knowing or Suspecting me, all the Politicks of New York and Philadelphia for and against the V. President. “The V. P. had been as all Acknowledged a great Friend to this Country, but had given offence to his Fellow Citizens in Massachusetts, by writing something in favour of hereditary descent. That he had been long in Europe and got tainted.” I told him laughing that it was hard if a Man could not go to Europe without being tainted. that if Mr Adams had been Sent to Europe upon their Business by the People, and had done it, and in doing it had necessarily got tainted I thought the People ought to pay him for the Damage the Taint had done him, or find some Means to wash it out and cleanse him.
Govr H. has been here and made a Dinner for the Gentleman of this Town. one asked after the V. P. “The Governor had not Spoken to the V. P. this year; He was not one of the Well born.” A Gentleman remarked upon it afterwards what would Mr H. have been if he had not been well born the Nephew of the rich Uncle Thomas.? in short his Silly Envy of the V. P. is perceived & ridiculed by all the World out of Massachusetts. He is considerd as a mere rich Man prodigal of his Wealth to obtain an empty Bubble of Popularity.
I am told that an unanimous Vote will be for me in Vermont New Hampshire, Connecticut and Rhode Island. This is generally expected, but I know full well the Uncertainty of Such Things, and am prepared to meet an Unanimous Vote against me. Mr P. E. came off miserably. He gave such offence by mentioning his Nephew, that they would not appoint one Man who had any connection with him.
I would not entertain you with this political Title tattle, if I had any thing of more importance to say. one Thing of more importance to me, but no News to you is that I am / yours with unabated Esteem & / affection forever
J. A.
